PER CURIAM.
Appellant-landlord appeals from an order, in a non-jury trial, dismissing the case with prejudice and granting a final judgment in favor of appellee-tenant.
The facts aré not in dispute. The trial court correctly held that the only reasonable conclusion to be drawn from the evidence, taking all inferences in favor of the appellant, is that the landlord accepted surrender of the premises and occupied them for his own exclusive use and purposes. The extensive evidence in support of the order further satisfies the requirements of Kanter v. Safran, 68 So.2d 553 (Fla.1953) and Williams v. Aeroland Oil Co., 20 So.2d 346 (Fla.1944).
AFFIRMED.
LETTS, WALDEN and STONE, JJ., concur.